 INTERNATIONAL HOD CARRIERS' BUILDING, ETC.659InternationalHod Carriers'Building& Common Laborers'Union of America,Road & Heavy Construction,Local 1298,AFL-CIOandRoman Stone Construction Company, and Kin-dred Concrete Products,Inc.'andSand,Gravel, Crushed Stone,Ashes &Material Yard Local 1175,InternationalHod Carriers'Building & Common Laborers'Union of America,AFL-CIO,'Party in Interest.CaseNo. 09-CP-6 (formerly 2-CP-285).June 28,1965DECISION AND ORDEROn March 5, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief, and the General Counsel filed a brief in support ofthe Trial Examiner's Decision.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed .3 The Board,Roman Stone Construction Company and Kindred Concrete Products,Inc., are collec-tively referred to herein as the Company.2 Referred to hereinas Local 11758We agree with the Trial Examiner's ruling that Respondent was not entitled, in thecircumstances present here,to attack the validity of the Company's recognition of Local1175 by litigating Local 1175'srepresentative status as of the time recognition wasinitially conferred in the early 1950's,during the term of the subsisting agreement, orwhen that contract was executed in July 1963 It is apparent that Local 1175's repre-sentative status could not be challenged directly in a proceeding under Section 8 or 9 ofthe ActThe subsisting contract between Local 1175 and the Company is lawful on itsface and was executed more than a year before Respondent'spicketing beganAs thecontract is of reasonable duration,the contract-bar rules would preclude interference withthe existing relationship by a representation petition under Section 9(c) ; see,e g, ParagonProducts Corporation,134 NLRB 662Further, Section 10(b) would bar an unfair laborpractice complaint attackingLocal 1175's representative status as of the time the presentcontract was executed;Local Lodge No. 1424,International Association of Machinists v.N L R B (Bryan Manufacturing Company),362 U S 411 Finally, in accordance withestablished principles, the validity of Local 1175's continued recognition would not beaffected by loss of majority within the 3-year term of the present agreement;ShamrockDairy, Inc., etal., 119 NLRB 998, 1002Section 8(b) (7) (A) whichproscribes recogmtional picketing where another labor orga-nization is lawfully recognized and a question concerning representation may not beraised,was intended in part to promote stability in established bargaining relationships,an interest also served both by the contract-bar rules and by Section 10(b).To hold,under the conditions presented herein,that an incumbent union's representative statusmay be placed in issue as a defense to 8(b) (7) (A) charges would permit a rival union toaccomplish by means of picketing what it could not achieve under established Board pro-cedures.Such an application of 8(b) (7) (A) would offend the very policy which thatSection was designed to further.Consistent with the congressional scheme,it is ouropinion that the term "lawfully recognized" was meant to include all bargaining rel ition-ships immune from attack under Sections 8 and 9 of theActAccordingly,and as Local1175's representative status could not be litigated under any other Se.,tion of the Act, weagree with the Trial Examiner that such testimony could not be adduced in the 8(b) (7) (A)proceeding for the purpose of collaterally attacking Local 1175's status as statutory bar-gaining representativeCfLocal 1199,Drug and Hospital Employees Union, et at.(Janel Sales Corporation),136 NLRB 1564, 1568.153 NLRB No. 58. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case, and hereby adopts the find-ings,4 conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommendedby theTrial Examiner,and ordersthat Respondent,InternationalHod Carriers'Building&CommonLaborers'Union of America,Road&Heavy Construction,Local 1298,AFL-CIO,Islip,NewYork,its officers,agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommendedOrder 5MEMBER ZAGORIA took no part in the consideration of the above Deci-sion and Order.4Islip Is located in Nassau County rather than SuffolkCounty.5 The telephone number for Region 29,appearingat the bottomof the Appendix attachedto the Trial Examiner'sDecision,is amended to read: Telephone No. 596-5386.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on October 15, 1964, by an officer of the above-named employ-ers, the General Counsel of the National Labor Relations Board, on October 30,1964, issued his complaint and notice of hearing.Thereafter the above-namedRespondent Local 1298 filed an answer dated November 4, 1964. The complaintalleges and the answer denies that the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(b) (7) (A) of the National Labor Rela-tions Act, as amended.' Pursuant to notice, a hearing was held on January 11, 1965,in New York, New York, before Trial Examiner C. W. Whittemore.At the hearing all parties except Local 1175 were represented by counsel and wereafforded full opportunity to present evidence pertinent to the issues, to argue orally,and to file briefs.Briefs have been received from General Counsel and the Respond-ent Local 1298.Upon the record thus made, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS CONCERNEDBoth Roman and Kindred are New York corporations with office and place ofbusiness at the same address in Islip, New York. Both are engaged in the manufac-ture, sale, and distribution of concrete products:Roman of conduit and Kindred ofprecast manhole boxes.All officers, directors, and stockholders of both corporations are relatives, eitherthrough blood or marriage.C. T. Montalbine is president of Kindred and vice presi-dent of Roman and a director and stockholder in both.N. P. Montalbine is secretary-treasurer, a director and a stockholder in both.N. F. Montalbine, C. T. Montalbine,N. P. Montalbine, Ralph Gulmi, and Salvatore LaDolce actively supervise the oper-ations ofboth Roman and Kindred.IIn relevant substance, the section invoked states that it shall be an unfair laborpractice for a union to picket or threaten to picket any employer with an object of forc-ing an employer to bargain with It as the representative of its employees, or forcing em-ployees to accept it as their representative,where the employer has lawfully recognizedanother labor organization and a question concerning representation may not appropriatelybe raised. INTERNATIONAL HOD CARRIERS' BUILDING, ETC.661Employees of both Kindred and Roman now and for the past several years havebeen covered by succeeding collective-bargaining agreements between both companiesand Local 1175.C. T. Montalbine negotiated and executed the current contract forboth companies.The foregoing facts establish and it is found that these two companies constitute asingle, integrated business enterprise and administer a common labor policy affectingthe employees of both companies.During the year preceding issuance of the complaint the two companies purchasedand had delivered to their place of business directly from points outside the Stateof New York materials valued at more than $50,000.The Charging Companies are engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDBoth labor organizations named in the caption of this case are labor organizationswithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesIn 1950 the two Companies were located in Brooklyn, New York, at the samepremises.Since that time they have continuously recognized, dealt with, and haveentered into succeeding contracts with, Local 1175 as the exclusive representative ofall employees of both concerns in an agreed-upon unit.The current contract was executed in July 1963, and is due to expire June 30, 1966.It contains a union-shop clause, lawful on its face.At negotiations before enteringinto this agreement the Local was informed that the Companies planned to movetheir place of business from Brooklyn to Islip, in another county of the same State.In November 1963, when C. T. Montalbine was at the constructionsite in Islip, hewas approached by one Morrison, who identified himself as a representative of theRespondent Local 1298.After learning from Montalbine the name and nature of thebusiness coming to these premises, Morrison inquired if the Company was "union."Montalbine replied that the Companies were under contract with Local 1175.Mor-rison then declared that Local 1175 had no jurisdiction in Suffolk County, whereIslip is located, and that Montalbine would have to sign a contract with Local 1298.Montalbine replied that the current contract did not expire until 1966 and he couldnot signwith Local 1298.Construction of the new plant continued. In January 1964, Morrison againinformed Montalbine that he would have to sign with Local 1298, and that he wouldfind out "sooner or later" that his local had jurisdiction in that county.A month or two later Morrison delivered the same message to Montalbine at theIslip site.The foregoing facts, undisputed by any evidence, form the significant backgroundfor events occurring within the 6-month period before October 15, 1964, when thecharge was filed, and which are placed in issue by the complaint.By October 15, 1964, the Companies' move to Islip had been completed.Allemployees who had been at the Brooklyn operations were transferred to the new plant.The machinery and products remain the same. The transferred employees continueto be members of Local 1175. In short, and as General Counsel urges in his brief,except for location the Companies' entire operation has remained the same.It is concluded and found that at all times material the Companies and Local 1175have been parties to a lawful collective-bargaining agreement.The major issue for resolution now is whether or not, within the Act's 10(b) period,the Respondent Local 1298 has threatened to picket, and has picketed, the Companiesin order to force them to recognize and sign a contract with it, and to force theemployees concerned to be represented by it.B. Facts relevant to the issuesLate in July Morrison and another representative of Local 1298, Genova, visitedMontalbine at his Islip office and repeated the demand that this local be recognized.Genova declared that the Companies would "have to" recognize Local 1298, andadded that if they did not "they would follow our trucks and stop the jobs or havethe men on the jobs not accept our materials." 662DECISIONSOF NATIONALLABOR RELATIONS BOARDEarly in September the two union representatives again called upon Montalbine andrepeated both the demand and the threat.2Late the same month Genova and another Local 1298 representative, Truicko,came to Montalbine, demanding recognition and a contract.Genova again threat-ened to have the trucks followed and to picket. (Montalbine's testimony as to thisvisit is uncontradicted by Genova.)On October 5 four union representatives-Morrison, Genova, Truicko and Sal-nacki came to the plant in Islip, where they met two of the Montalbines and the officemanager.The union officials presented a Local 1298 contract to the company rep-resentatives, but the latter declined tosignitUpon this refusal Truicko declaredthat they would have to take "necessary steps" to force the signing.3Beginningthe next day, October 6, and continuing until October 23, Local 1298picketed the premises in Islip, in front of employee entrances.The picket signsbore the legend:TO THE PUBLICTHE LABORERS EMPLOYED BYROMAN STONECONSTRUCTION CO.DO NOT RECEIVE WAGES ANDWORKING CONDITIONSOBTAINED BY CONTRACTSWITHLOCAL UNIONNO. 1298It is undisputed that since the employees were transferred to the new plant Local1175 has continued to represent them, and on their behalf has negotiated grievanceswith the employers.It is also unchallenged that the employers have continued tocheck offunion dues as in the past.No employee has indicated his desire not tohaveLocal 1175continue to represent him.C. ConclusionsIn his brief, counsel for the Respondent Local 1298 contends that "the basic issueinvolved in this proceeding is whether a question concerning representation exists."This claim, if not frivolously advanced, at least is belated.The latter conclusionfinds support in the facts: (1) That the Respondent's answer fails to deny the alle-gation of the complaint that the 1963 contract is a "lawful and valid written collec-tive bargaining agreement," and (2) that in the presentation of his case counseloffered no direct evidence attacking in any way the validity of the contract held bythe sister Local of the same International.The frivolous nature of the claim is suggested by the fact that his client, Local1298, was demanding that a contract be signed with it at a time when it plainlyrepresented not a single employee of the Companies-and when it made no claimthat it did.The situation here is consistent with a trend becoming increasingly apparent: alabor organization delegating to itself the right which the Act accords to employeesonly-that of selecting a bargainingagent.The agent perverts its power as an agentand presumes to be the principal.I conclude and find, from the facts set out above, that a valid contract existsbetween the Companies and Local 1175 and that no question concerning represen-tation could validly be raised.Undisputed testimony also, in my opinion, sustains the complaint's allegations tothe effect that the Respondent Local 1298 has, within the 10(b) period, threatenedto and has picketed the Employers with an object of forcing them to sign a contractwith the Respondent.An additional uncontradicted fact, not noted above, provides2Montalbine's testimony, from which the quotations are made, is uncontradicted as tothese two incidents either by Morrison or Genova.Morrison was not a witness andGenova was not questioned concerning the events.8 Truicko denied statingthey wouldtake "necessary steps," while Genova and Salnackidenied that anything was said about picketing.Not only having noted the casual man-ner of their denials, but also having well considered the undisputed threats of previousmeetings,I cannot credit these denials.Furthermore,as noted hereinafter,the Respond-ent offered no evidence as to why picketing, which actually and undeniably occurred, wasinvoked.It would be unreasonable to believe, under all the circumstances,that a picketline would have been set up without previously voicing an ultimatum. INTERNATIONAL HOD CARRIERS' BUILDING, ETC.663further support to the foregoing conclusion: during the period of the picketingMorrison told Montalbine that the only way such picketing "could be resolved wasby our signing a contract with 1298."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Local 1298, set forth in section III, above, occur-ring in connectionwith the business operations of the Charging Companies, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAWBy picketing and threatening to picket the Charging Companies, with an objectof forcing them to recognize and bargain with it as the representative of their employ-ees, and of forcing said employees to accept it as their collective-bargaining repre-sentative, at a time when said Employers have lawfully recognized Local 1175 and aquestion concerning representation may not be appropriately raised under Section9(c) of the Act, the Respondent Local 1298 has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Section 8(b) (7) (A) andSection 2(6) and (7) of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act, as amended, it ishereby ordered that the Respondent, International Hod Carriers' Building & Com-mon Laborers' Union of America, Road & Heavy Construction, Local 1298, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from picketing or threatening to picket Roman Stone Con-struction Company and Kindred Concrete Products, Inc., where an object is forcingor requiring said Employers to recognize or bargain with it as the representative oftheir employees, or forcing said employees to accept it as their representative, wheresaid Employers have lawfully recognized another labor organization and a questionconcerning representation may not appropriately be raised.2.Take the following affirmative action to effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies of the attached noticemarked "Appendix." 4 Copies of the notice to be furnished by the Regional Directorfor Region 29, shall be duly signed and posted by the Respondent immediately uponreceipt, and shall be maintained, in conspicuous places, including all locations wherenotices to members are customarily posted, for a period of 60 consecutive days.Reasonable steps shall be taken to insure that the notices are not altered, defaced, orcovered by any material.(b)Mail or deliver to the said Regional Director signed copies of said notice forposting by the Employers named herein, if willing(c)Notify the said Regional Director, in writing, within 20 days from the date ofreceipt of this Trial Examiner's Decision, what steps have been taken to complyherewith .5A If the Board adopts this Recommended Order, the words "a Decision and Order" shallbe substituted for the words "Recommended Order of a Trial Examiner" in the notice.If the Board's Order is enforced by a decree of a United States Court of Appeals, thewords "a Decree of the United States Court of Appeals, Enforcing an Order" shall besubstituted for the words "a Decision and Order".5 If the Board adopts this Recommended Order, this provision shall be modified to read:"Notify said Regional Director, in writing, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF ROMAN STONECONSTRUCTION COMPANY AND KINDRED CONCRETE PRODUCTS, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to bring our actions in conformity with the policiesof the National Labor Relations Act, as amended, we hereby notify you that:WE WILL NOT picket or threaten to picket Roman Stone Construction Com-pany and Kindred Concrete Products, Inc., where an object is forcing or requir- 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDing theseemployersto recognize or bargain with us as the representative of theiremployees,or forcing such employees to acceptus as their representative, wherethese employers have lawfully recognized another labororganization and aquestion concerning representationmay not appropriatelybe raised.INTERNATIONAL HOD CARRIERS'BUILDING& COMMONLABORERS'UNION OF AMERICA, ROAD & HEAVYCONSTRUCTION, LOCAL 1298, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date ofposting,and mustnot be altered, defaced, or covered by any material.Employees may communicate directly with the Board'sRegionalOffice, 16 CourtStreet, Brooklyn, New York, Telephone No. 596-3751, if they have any questionsconcerningthis notice or compliance with its provisions.Garwin Corporation;S'Agaro,Inc., a New York Corporation;S'Agaro,Inc.,a Florida Corporation; Joseph Winkelman;Milton MirskyandLocal 57, International Ladies'GarmentWorkers'Union,AFL-CIO.CaseNo. 29-CA-45 (formerly2-CA-9791).June 28,1965DECISION AND ORDEROn December 31,1964, TrialExaminer Samuel M. Singerissued hisDecisionin the above-entitledproceeding,finding that the Respond-entshad engaged in and were engaging in certain unfair labor practicesand recommending that theycease anddesist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents and the Charging Party filedexceptionsto the Trial Examiner's Decision with supporting briefs.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Boardhas consideredthe entire record in this case, including the Trial Exam-iner'sDecision, the exceptions, and briefs,' and hereby adopts theTrial Examiner's findings, conclusions, and recommendations, withthe modifications indicated below.For the reasons fully set forth in his Decision, we agree with theTrial Examiner's conclusions that Respondents violated Section 8 (a)(1), (3), and (5) of the National Labor Relations Act, as amended,by closing their New York facility, discharging their employees, andremoving their operations to Miami, Florida, for the purpose ofdepriving said employees of rights guaranteed by Section 7 of the Actand to avoid dealing with the Union as majority representative of1The Respondents'request for oral argument Is hereby denied because the record, theexceptions,and briefs adequately present the Issues and positions of the parties.153 NLRB No. 59.